CLARK, J.,
dissenting.
hi would deny reinstatement.
Petitioner was charged with two felony crimes against persons, simple rape and second degree battery. Petitioner pled guilty to an amended charge of simple battery, a misdemeanor, in the battery case. Petitioner then pled guilty to an amended charge of second degree battery, a felony, in the rape case, acknowledging that he “did commit a battery by sexual conduct upon [his victim, an employee of his firm].”
A license to practice law in Louisiana is a privilege, not a right, and petitioner has shown by his abhorrent conduct that he is not entitled to that privilege. Further, the Court is reinstating to the Bar a person who has admitted to committing two crimes of violence, one of a sexual nature, conduct we likely would not accept in a new applicant for admission.
By reinstating petitioner to the Louisiana Bar, the Court is lowering the standards demanded of members of the Bar.